—In a negli*683gence action to recover damages for personal injuries, inter alia, the defendants appeal from an order of the Supreme Court, Queens County (Katz, J.), dated June 27, 1991, which granted the plaintiffs’ motion to set aside a jury verdict in favor of the defendants as against the weight of the evidence and ordered a new trial.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Katz at the Supreme Court. Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.